            Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 1 of 8




                         COMMONWEAL TH OF MASSACHUSETTS

SUFFOLK, SS                                              SUPREME JUDICIAL COURT
                                                         FOR SUFFOLK COUNTY
                                                         No. BD-2020-


                           IN RE: LISA SIEGEL BELANGER, ESQ.


                                         INFORMATION

       To the Honorable Chief Justice and the Justices of the Supreme Judicial Court:

       1.      The Board of Bar Overseers brings to the attention of this Court, pursuant to

Rule 4:01, Section 8, of the Rules of this Court, matters regarding the character and conduct of the

respondent, Lisa Siegel Belanger, who was duly admitted to practice before the Courts of the

Commonwealth on December 18, 1996.

                                       I. Statement of Facts

       2.      The docket entries maintained by the board are found at Tab 1.

       3.      The facts of this case are stated in the hearing report issued on June 24, 2019 (Tab

27) and the board vote and memorandum dated January 13,202.0. (Tab 32)

                                          II. Proceedings

       4.      On May 25, 2018, bar counsel started disciplinary proceedings against the

respondent by filing and serving a petition for discipline. (Tab 2) The respondent answered the

petition on June 15, 2018. (Tab 3)

       5.      On June 29, 2018, the matter was assigned to a hearing committee of the board.

(Tab 1, #3) The committee issued a prehearing order on August 18, 2018. (Tab 4)

       6.      On August 20, 2018, a prehearing conference was held. (Tab 1, #8) At the

prehearing conference, the respondent moved orally to recuse Hearing Committee Member Scott




                                                                                                          RECEIVED
                                                                                                   2/3/2020 12:47 PM
                                                                                             MAURA S. DOYLE, CLERK
                                                                                           SUPREME JUDICIAL COURT
                                                                                            THE COUNTY OF SUFFOLK
             Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 2 of 8




E. Price. An order allowing the respondent's motion to recuse hearing committee member was

issued on August 21, 2018. (Tab 5)

     . 7.       On September 4, 2018, bar counsel and the respondent filed separate motions for

order of issue preclusion. On September 28, 2018, the Board Chair assigned the motions to the

Hearing Committee Chair for decision. (Tabs 6 & 8)

       8.       Respondent also filed, on September 4, 2016, a motion for discovery and for bar

counsel to provide a bill of particulars/a more definite statement of charges. The Hearing Chair

denied both motions on October 1, 2018. (Tabs 7 & 9)

       9.       On September 11, 2018, bar counsel and the respondent filed oppositions to the

various motions filed on September 4, 2018. (Tabs 10, 11, 12, & 13)

       10.      On October 19, 2018, the Hearing Chair issued orders denying the respondent's

motion for issue preclusion and allowing in part bar counsel's motion for an order of issue

preclusion. (Tabs 14 & 15)

       11.      On November 6, 2018, bar counsel filed a motion in limine to preclude evidence.

(Tab 16) The Hearing Chair issued an order allowing in part bar counsel's niotion in limine to

preclude evidence and an order setting updated hearing dates on November 17, 2018. (Tab 18)

       12.      On November 27, 2018, bar counsel filed objections to respondent's witnesses and

exhibits (Tab 17) and the respondent filed a motion to continue trial. (Tab 19) On November 30,

2018, bar counsel filed an opposition to the respondent's motion to continue. (Tab 20)

       13.      On December 5, 2018, the Hearing Chair issued an order allowing in part·the

respondent's motion to continue. (Tab 21) The Hearing Chair issued a further prehearing order on

December 6, 2018 and an order revising the hearing dates on December 13, 2018. (Tabs 22 & 23)




                                                2
             Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 3 of 8




       14.     Public hearings on the petition for discipline were held on January 8 and 9, 2019.

(Tab 33 & 34) The committee admitted 40 exhibits in evidence. (Tab 35)

       15.     On February 22, 2019 and March 25, 2019, the respondent filed emergency motions

to extend time for filing her proposed findings of law & facts due to unexpected and exceptional

circumstances. The Hearing Chair allowed the motions on February 25, 2019 and March 28, 2019.

(Tabs 24 & 25)

       16.     On April 24, 2019, bar counsel filed post-hearing proposed findings of fact,

conclusions oflaw, and a recommendation for discipline. (Tab 26)

       17.     The Hearing Committee issued its report on June 24, 2019 and recommended that

the respondent receive a two-year suspension and, notwithstanding the term of suspension, a

reinstatement hearing. (Tab 27)

       18.     The respondent filed an appeal from the hearing report and recommended discipline

on August 29, 2019. (Tab 30) On September 18, 2019, bar counsel filed an opposition to the

respondent's appeal. (Tab 31) The full board heard oral argument on the respondent's appeal on

November 12, 2019. (Tab 1, #87)

       19.      On November 12, 2019, the board issued a memorandum and voted unanimously:

               for the reasons stated in the memorandum attached to this vote, to file an
               Information with the Supreme Judicial Court recommending that Ms. Belanger
                be suspended from the practice of law for two years; and that, if the Court
                imposes a suspension of a year or less despite the Board's recommendation, she
                be required to petition for reinstatement to the bar so she may demonstrate to the
               Board at a reinstatement hearing that she has taken steps to address the
               shortcomings noted at page 17 ofthe Board's memorandum.
                 (Both Mr. Martin and Ms. Kazarosian were recused from the matter and did
                 not participate in the discussion and vote.)
(Tab 32)




                                                 3
             Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 4 of 8




                                             III. Costs

       20.     The following amounts were expended by the Board m :furtherance of the

disciplinary proceedings in this matter:

                                 Stenographer             $ 1,495.70


                                           IV. Conclusion

       The Board of Bar Overseers respectfully brings the foregoing to the attention of this

Honorable Court for such action as the Court deems necessary. The record of these proceedings is

annexed hereto in pertinent part and made a part hereof.




                                                      Respectfully submitted,

                                                                       ~
                                                      -1-----\~---f-~1)1/(-....__
February 3, 2020




                                                  4
  Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 5 of 8




                      RECORD OF PROCEEDINGS
                        In Re: Lisa S. Belanger, Esq.

1. Board of Bar Overseers Docket Sheet

2. Petition for Discipline
   Filed May 25, 2018

3. Respondent's Answer to Petition for Discipline with Exhibits
   Dated June 15, 2018

4. Prehearing Order
   Issued August 20, 2018

5. Order on Respondent's Motion to Recuse Hearing Committee Member
   Issued August 21, 2018

6. Bar Counsel's Motion for an Order oflssue Preclusion
   Filed September 4, 2018

7. Respondent's Motion for Discovery
   Filed September 4, 2018 and denied by Hearing Chair on October 1, 2018

8. Respondent's Motion for Issue Preclusion
   Filed September 4, 2018

9. Respondent's Motion for Bar Counsel to Provide Bill of Particulars /a More
   Definite Statement of Charges
   Filed on September 4, 2018 and Denied by Hearing Chair on October 1, 2018

10. Bar Counsel's Opposition to Respondent's Motion for Bar Counsel to Provide a
    More Definite Statement of Charges
    Filed September 11, 2018

11. Bar Counsel's Opposition to Respondent's Motion for Issue Preclusion
    Filed September 11, 2018

12. Bar Counsel's Opposition to Respondent's Motion for Discovery
    Filed September 11, 2018

13. Respondent's Opposition to Bar Counsel's Motion for Order of Issue Preclusion
    Dated September 11, 2018

14. Order on Respondent's Motion for Issue Preclusion
    Issued October 19, 2018
  Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 6 of 8




15. Order on Bar Counsel's Motion for an Order oflssue Preclusion
    Issued October 19, 2018

16. Bar Counsel's Motion in Limine to Preclude Evidence
    Filed November 6, 2018

17. Bar Counsel's Objections to Respondent's Witnesses and Exhibits
    Filed November 27, 2018

18. Order on Bar Counsel's Motion in Limine to Preclude Evidence and Order
    Setting Updated Hearing Dates
    Issued November 27, 2018

19. Respondent's Motion to Continue Trial
    Filed November 27, 2018

20. Bar Counsel's Opposition to Respondent's Motion to Continue
    Filed November 30, 2018

21. Order on Respondent's Motion to Continue
    Issued December 5, 2018

22. Further Prehearing Order
    Issued December 6, 2018

23. Order Revising Hearing Dates
    Issued December 13, 2018

24. Respondent's Emergency Motion to Extend Time for Filing Her Proposed
    Findings of Law & Facts Due to Unexpected and Exceptional Circumstances
    Filed February 22, 2019 and Allowed by Hearing Chair on February 25, 2019

25. Respondent's Emergency Motion for Further Extended Time to File Her
    Proposed Findings of Law & Facts Due to Unexpected and Exceptional
    Circumstances
    Filed March 25, 2019 and Allowed by Hearing Chair on March 28, 2019

26. Bar Counsel's Post-Hearing Proposed Findings of Fact, Conclusions of Law and
    Recommendation for Discipline
    Filed April 24, 2019

2 7. Hearing Report
     Issued June 24, 2019

28. Respondent's Motion to Extend Time for Filing Brief on Appeal Due to
    Exceptional Circumstances



                                      2
  Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 7 of 8




   Filed July 8, 2019 and Allowed in part by Hearing Chair on April 15, 2019

29. Bar Counsel's Limited Opposition to Respondent's Motion to Extend Time for
    Filing Brief on Appeal
    Filed July 12, 2019

30. Respondent's Brief on Appeal
    Dated August 29, 2019

31. Bar Counsel's Opposition to Respondent's Appeal
    Filed September 18, 2019

32. Vote of the Board of Bar Overseers with Board Memorandum
    Dated January 13, 2020

33. January 8, 2019 Hearing Transcript

34. January 9, 2019 Hearing Transcript

35. Hearing Exhibits 1 - 40
    Filed with the Board of Bar Overseers on November 27, 2018

36. Hearing Exhibits 41 - 44
    Admitted at Hearing on January 8, 2019




                                         3
           Case 1:20-cv-10445 Document 1-3 Filed 03/04/20 Page 8 of 8




                                      Certificate of Service

        I hereby certify that I have this day filed the foregoing documents through the Electronic
Filing Service Provider. I hereby certify that I have this day served copies of the foregoing
documents by first class mail, postage prepaid, upon Lisa Siegel Belanger, Esq., 300 Andover
Street #194, Peabody, MA 01960.




February 3, 2020
